DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2017/0062224).
Fu discloses a process of forming a metal layer on a substrate [0029] comprising introducing a metal oxyhalide precursor [0031] in a reactor [0026] containing the substrate and forming the metal on the substrate through a vapor deposition process using a reducing gas, such as hydrogen [0038]. The metal oxyhalide precursor may be mixed with a metal halide precursor [0033], wherein excess oxygen is not incorporated in the film [0059]. 
Fu does not explicitly disclose that the metal halide precursor is oxophilic or that it deoxygenates the metal oxyhalide precursor. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use any of the metal oxyhalide precursors and metal halide precursors (including oxophilic reagents within the definition of the claims) in the mixture of Fu in order to achieve a film having a desired resistivity with the expectation that the oxygen incorporation in the film would be low [0059]. 
Regarding Claims 2-7 and 12-20, Fu discloses exposing the substrate to the metal oxyhalide and metal halide simultaneously or sequentially [0033]; exposing the substrate to a reducing agent sequentially, such as hydrogen [0038]-[0039]; the metal oxyhalide may be within the claimed formula [0031] and metal halide may be tungsten pentachloride [0033]; the deposition temperature is less than 485°C [0046]; the oxygen impurity is expected to be low [0043]; [0059]; and the vapor deposition may be CVD or ALD [0016]-[0017]. It would have been obvious to choose any of the metal oxyhalides 
Thus, claims 1-7 and 12-20 would have been obvious within the meaning of 35 USC 103 over the teachings of Fu. 
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2017/0062224) as applied above in view of Zope et al (US 2019/0067094).
Fu discloses that a nucleation promoter may also be provided in the chamber with the metal oxyhalide [0035], but does not disclose that the oxophilic reagent is a Si-containing reagent.
Zope discloses that a vapor-phase reactant, hexadichlorosilane HCDS, is a vapor phase reactant used to form a nucleation film [0070]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to react the Si-containing reactant of Zope with the metal oxyhalide of Fu prior to the reducing gas step in the film forming process since Fu discloses that the metal oxyhalide may also be mixed with the nucleation promotor and the Si-containing reactant is a suitable nucleation promotor for the metal films. 
Thus, claims 8-10 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Fu and Zope.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2017/0062224) as applied above in view of Orihashi et al (US 2015/0004804).
Fu discloses that the second reactive gas may alternatively be a nitrogen-containign compound, such as ammonia, for forming a metal nitride layer [0039], but does not disclose that the oxophilic reagent is an isocyanate-based gas.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to react the metal oxyhalide precursor of Fu with the isocyanate-based gas of Orhashi prior to the nitriding second reactive gas in order to control the composition ratio in the deposited film.
Thus, claim 11 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Fu and Orhashi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715